TERRY R. HAINES and ZELMA M. HAINES, )
Trustees of the Terry R. Haines and Zelma )
M. Haines Revocable Trust, et al.,        )
                                          )
                     Plaintiffs,          )
                                          )
CONNIE BURCH,                             )
JEFFREY FINNELL, and                      )
KATHRYN L. FINNELL,                       )
                                          )
                     Appellants,          )
                                          )               No. SD36836
      vs.                                 )
                                          )               Filed: September 7, 2021
BRANSON CABIN RENTALS, LLC, et al.,       )
                                          )
                     Respondents.         )

                APPEAL FROM THE CIRCUIT COURT OF TANEY COUNTY

                                Honorable Laura Johnson, Judge

AFFIRMED

       Appellants1 own condominium units subject to the Declaration of the Cabins at

Grand Mountain Condominium (“Declaration”). The Declaration provides, “No Owner



1The appeal of Terry R. Haines and Zelma M. Haines, Trustees of the Terry R. Haines and Zelma M.
Haines Revocable Trust, was voluntarily dismissed in accordance with Rule 84.09. Rule references are to
Missouri Court Rules 2020.
. . . may rent his [unit] for a period of less than thirty (30) days except that [units] may be

rented as a part of a nightly/weekly/monthly rental program managed by . . .

[Respondents].” The Declaration also provides that Branson Cabin Rentals, LLC, and

Thousand Hills Management Company, Inc. (collectively “Respondents”), have the

exclusive right to operate and regulate short-term rental of condominium units. We will

refer to these provisions collectively as the “Management Program.”

       Appellants began to rent their units on a nightly or weekly basis through a

management company other than Respondents. The condominium owner’s association

assessed a daily fine of $50 against Appellants when they used a management company

other than Respondents for short-term rentals.

       Appellants sued Respondents for a declaration that the Management Program is

void and unenforceable. They also sought to enjoin the condominium owner’s association

from fining them for self-managing nightly rentals of their units. After considering cross-

motions for summary judgment, the circuit court entered summary judgment in favor of

Respondents, finding that the Management Program is a valid use restriction and not a

development right. The judgment was certified for immediate appeal pursuant to Rule

74.01(b).

                                   Appellate Authority

       Before addressing the merits of this appeal, we must determine whether we have

jurisdiction. Wilson v. City of St. Louis, 600 S.W.3d 763, 765 (Mo. banc 2020). “‘The

right to appeal is purely statutory and, where a statute does not give a right to appeal, no

right exists.’” Id. at 767 (quoting First Nat’l Bank of Dieterich v. Pointe Royale

Prop. Owners’ Ass’n, Inc., 515 S.W.3d 219, 221 (Mo. banc 2017)). This appeal falls



                                              2
under the general appeal statute, § 512.020(5),2 which provides that final judgments are

appealable.

          The judgment in this case is not final in the sense that it resolves all claims by and

against all parties, leaving nothing for future determination. Wilson, 600 S.W.3d at 768.

It is deemed to be final, however, because it has been certified for immediate appeal

pursuant to Rule 74.01(b) and it disposes of a judicial unit. Id. at 769-71. The judgment

here satisfies both of the Supreme Court’s definitions of a “judicial unit” in that it disposes

of all pending claims between Appellants, Branson Cabin Rentals, LLC, and Thousand

Hills Management Company, Inc., and Appellants’ remaining claim for injunctive relief

against The Cabins at Grand Mountain Owner’s Association, Inc.,3 is sufficiently distinct

from the dismissed declaratory judgment claim. See id. at 771-72.

          We find that the circuit court did not abuse its discretion in certifying its judgment

under Rule 74.01(b) and that we have jurisdiction to hear this appeal. E.M. by and

through McInnis v. Gateway Region Young Men’s Christian Ass’n, 613 S.W.3d

388, 395 (Mo.App. 2020).

                                           Legal Principles

          We review a grant of summary judgment de novo. Behrick v. Konert Farms

Homeowners’ Ass’n, 601 S.W.3d 567, 572 (Mo.App. 2020). Interpretation of the

language of the Declaration also is reviewed under the de novo standard. Mullin v.

Silvercreek Condo. Owner’s Ass’n, Inc., 195 S.W.3d 484, 489 (Mo.App. 2006).

          “In determining the meaning of [declaration] provisions, we consider the

document as a whole and give the words their natural and ordinary meaning.” Willows



2   Statutory references are to RSMo. 2016.
3   We express no opinion as to the pending claim.

                                                     3
Condo. Owners Ass’n, Inc. v. Kraus, 467 S.W.3d 312, 314 (Mo.App. 2015). “We will

find ambiguity in these provisions only if the terms are susceptible of more than one

meaning so that reasonable persons may fairly and honestly differ in the construction of

the terms.” Id.

       We construe condominium declarations strictly. Clampit v. Cambridge Phase

II Corp., 884 S.W.2d 340, 345 (Mo.App. 1994). “The rule of strict construction means

that we cannot give the declaration . . . a broader application than is warranted by its plain

and unambiguous terms, and we cannot presume anything that is not expressed by the

declaration.” Taticek v. Homefield Gardens Condo. Ass’n, 502 S.W.3d 645, 648

(Mo.App. 2016) (internal quotation marks omitted). This provides condominium buyers

with confidence that what they see is what they get, and that a court acting under its equity

powers will not act in contravention of the Declaration. Clampit, 884 S.W.2d at 345.

       “Condominium ownership is a creature of statute.”               Id.     The Uniform

Condominium Act, § 448.1-101 et seq. (“UCA”), applies to all condominiums created in

Missouri after September 28, 1983. Section 448.1-102. As relevant to this appeal, the

UCA contains the following definitions:

   •   “Development rights” means any right, or combination of rights, reserved
       by a declarant in the declaration to add real estate to a condominium; to
       create units, common elements, or limited common elements within a
       condominium; to subdivide units or convert units into common elements;
       or to withdraw real estate from a condominium[.] Section 448.1-103 (11).

   •   “Special declarant rights” means rights reserved for the benefit of a
       declarant to complete improvements indicated on plats and plans filed with
       the declaration; to exercise any development right; to maintain sales offices,
       management offices, signs advertising the condominium, and models; to
       use easements through the common elements for the purpose of making
       improvements within the condominium or within real estate which may be
       added to the condominium; to make the condominium part of a larger
       condominium or a planned community; to make the condominium subject
       to a master association; or to appoint or remove any officer of the

                                              4
       association or any master association, or any executive board member
       during any period of declarant control[.] Section 448.1-103 (27).

A condominium declaration must include, “A description of any development rights and

other special declarant rights reserved by the declarant, together with a legally sufficient

description of the real estate to which each of those rights applies, and a time limit within

which each of those rights shall be exercised[.]” Section 448.2-105.1(8).

                                       Discussion

       Appellants claim the Management Program is invalid and unenforceable because

it is a development right without the statutorily-required time limit provided in the

Declaration.

       The Declaration defines “[d]evelopment [r]ights” as

       [A]ll “development rights” and “special declarant rights” (as those terms are
       defined in the [UCA]) and other rights reserved by the Declarant in Article
       X and throughout this Declaration, to add real estate to the Condominium;
       to create additional Condominium Units, Common Elements, or Limited
       fractional or “timeshare” (as defined in the [UCA]) interests in the form of
       Vacation Weeks; to convert Condominium Units into Common Elements;
       to add or remove real estate from the Future Development Property or to
       withdraw real estate from the Condominium.

Appellants acknowledge the Management Program does not qualify as a “development

right” or “special declarant right” as defined by the UCA. Instead, Appellants argue the

Management Program is a “development right” under the “other rights reserved by the

Declarant in Article X and throughout this Declaration” provision. We disagree.

       Not every right reserved in the Declaration is a development right. Appellants’

expansive reading of the definition would render any reservation of rights in the entire

Declaration a development right. Appellants’ interpretation is inconsistent with the

Declaration as a whole and with the concept of development rights in the UCA. The broad

“other rights” portion of the definition is limited by the immediately following, expressly

                                             5
stated circumstances: addition of real estate, creation of additional units, etc. These

circumstances are consistent with the concept of development rights as defined in the

UCA.

       Because the Management Program is in the nature of a use restriction and not a

“development right” as defined by the UCA or the Declaration, the Management Program

does not need to conform to the UCA’s time requirements for development rights. Point

denied. Judgment affirmed.



JACK A. L. GOODMAN, J. – OPINION AUTHOR

NANCY STEFFEN RAHMEYER, P.J. – CONCURS

WILLIAM W. FRANCIS, JR., J. – CONCURS




                                          6